DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 5/10/2021.
Claims 1-2, 4, 7, and 15 are amended by this Examiner’s Amendment.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Ms. Jordyn N. Dougherty (Applicant’s Representative, Reg. No. 76,788) on 5/21/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 13:
(Currently Amended)
line 2: replace “the second” with “the master”
(Currently Amended)
line 2: replace updating the logical” with “updating the first logical”
(Currently Amended)
line 8: replace “addresses that logs” with “addresses and that logs”
(Currently Amended)
line 5: replace “addresses that logs” with “addresses and that logs”
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and system reliability by implementing techniques for management of logical-to-physical address translation tables that increase read operation performance and minimize both cache coherency failures and disruption of host operations.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2006/0020747 (“Estakhri”) in view of 2017/0371804 (“Li”) in view of USPGPUB 2012/0324153 (“Maheshwari”) in view of USPGPUB 2010/0332730 (“Royer”) and further in view of 2014/0281145 (“Tomlin”).  The combination of Estakhri, Li, Maheshwari, Royer, and Tomlin teaches a Solid-State Drive (SSD) that uses logical-to-
The combination of Estakhri, Li, Maheshwari, Royer, and Tomlin neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of “…reading the data from either the first memory block or the second memory block, wherein a controller of the storage device is capable of reading the first memory block and the second memory block after relocating the data, and wherein the storage device comprises a master logical to physical table configured to convert logical addresses to physical address and that logs all read, written, and erased data from the plurality of memory blocks” in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the prior art.
In addition, in the Remarks dated 5/10/2021, Applicant persuasively argues that none of the prior art, alone or in combination, teaches or suggests the claimed combinations of features of the inventions of the instant application (see page 2, lines 1-12; page 3, line 25, to page 4, line 7; and page 4, lines 23-29, of the Remarks dated 5/10/2021.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135